                Case 18-17662-LMI        Doc 90     Filed 10/30/19      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

In re:                                                        Case No. 18-17662-LMI
                                                              Chapter 13
Diane Dixon

      Debtor
___________________/

                  DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN

         Pursuant to Local Rule 9013-1, Debtor Diane Dixon moves the Court to modify her

Chapter 13 Plan, and in support of the motion states:

         1.     On June 12, 2019, this Court granted Debtor’s Motion to Modify Chapter 13 Plan

and approved Debtor’s Fifth Modified Plan. See D.E. 48, D.E. 74, D.E. 76.

         2.     On September 18, 2019, the Trustee filed a Motion to Dismiss due to Debtor’s

alleged failure to properly account for monies owed to Bank of America in accordance with its

Proof of Claim #6.

         3.     Debtor filed a Sixth Modified Plan [D.E. 86] but failed to file the instant motion.

         4.     As a result, the Debtor, pursuant to the Trustee’s direction, is requesting to modify

the current Fifth Modified Plan to correct the error and properly itemize the amounts owed in

arrearages pre and post-petition so that the amounts are consistent with the Proof of Claim #6.


Dated October 30, 2019.

                                       Respectfully submitted,
                                       LEGAL SERVICES OF GREATER
                                       MIAMI, INC.

                                       By     /s/ Maria Alvarez
                                         Maria Alvarez
                                         Florida Bar No. 57141
                                         Attorney for Debtor
Case 18-17662-LMI   Doc 90       Filed 10/30/19   Page 2 of 2




                    4343 West Flagler Street #100
                    Miami, FL 33134
                    Phone and Fax: 305-438-2423
                    Email: MAlvarez@legalservicesmiami.org
                    Alt.: CRodriguez@legalservicesmiami.org




                             2
